In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated January 6, 2003, which, upon a fact-finding order of same court (Pearce, J.), dated July 29, 2002, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal mischief in the fourth degree, adjudged him to be a juvenile delinquent, and *593placed him with the New York State Office of Children and Family Services for a period not to exceed 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant argues that the Family Court improvidently exercised its discretion in placing him in the custody of the New York State Office of Children and Family Services for a period not to exceed 12 months because it was not the least restrictive available alternative (see Family Ct Act § 352.2 [2]). However, that argument has been rendered academic by the expiration of the 12-month period of placement (see Matter of Shamasia M., 4 AD3d 389 [2004]; Matter of Adonnica L., 1 AD3d 599, 600 [2003]). In any event, the argument is without merit. The Family Court’s determination demonstrated that it carefully considered less restrictive alternatives to placement and balanced the needs of the appellant with the need for the protection of the community (see Family Ct Act § 352.2 [2]; Matter of Shea K., 308 AD2d 586 [2003]; Matter of Akeem F., 301 AD2d 650 [2003]; Matter of Tristan W., 258 AD2d 585 [1999]). Ritter, J.P., S. Miller, Luciano and Townes, JJ., concur.